Exhibit 10.1

 

LOGO [g323671g1230020224270.jpg]

Sent to Email: XXXXXXXX.XXXX@XXXXX.XXX

December 24, 2016

Lori Freedman

74 Bacon Street

Winchester, MA 01890

Re:        Cooperation Agreement

Dear Lori,

You agree that, during the Cooperation Period (defined below), you will
reasonably cooperate with pSivida Corp. (the “Company”) and its subsidiaries and
affiliates for up to 20 hours in each of January and February 2017 by taking
phone calls, responding to emails, and/or meeting with me at a time convenient
to you upon advance notice, in each case as reasonably requested, regarding all
matters for which you have knowledge of, were involved in or handled as Vice
President, Corporate Affairs and General Counsel.

In consideration for meeting your obligations set forth herein, the Company
shall extend your time to exercise your options to purchase common stock of the
Company an additional 6 months to June 26, 2018, effective as of the last day of
the Cooperation Period.

For purposes of this agreement, the term “Cooperation Period” shall mean
January 3, 2017 through February 28, 2017.

Please acknowledge your acceptance of this agreement by signing below.

Sincerely,

 

By:  

/s/ Nancy Lurker

Nancy Lurker

President and CEO

pSivida

Accepted and agreed:

 

/s/ Lori Freedman

Lori Freedman

Date: 12/25/2016